Citation Nr: 0506696	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-31 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.   

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b) (West 
2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2002.  

2.  At the time of the veteran's death, service connection 
was in effect for ankylosing spondylitis of the cervical 
spine, evaluated as 40 percent disabling; ankylosing 
spondylitis of the lumbar spine, evaluated as 40 percent 
disabling; 
the residuals of left nephrectomy, evaluated as 30 percent 
disabling; and noncompensable residuals of an incisional 
hernia associated with left nephrectomy.  The combined 
evaluation in effect for the veteran's various 
service-connected disabilities was 80 percent, effective from 
September 1, 1999.  

3.  At the time of the veteran's death on June [redacted], 2002, a 
total disability rating based upon individual unemployability 
had been in effect from September 1, 1999.  


4.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any 
service-connected disability or disabilities evaluated as 
totally disabling.  


CONCLUSION OF LAW

The statutory and regulatory requirements for Dependency and 
Indemnity Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318(b) have not been met.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2004).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the appellant (the widow of the veteran) was, 
in fact, provided notice in correspondence of August 2002, 
five months prior to the initial AOJ decision in January of 
2003.  Specifically, in a letter of August 2002, the 
appellant was provided the opportunity to submit evidence, 
notified of what evidence was required to substantiate her 
claims, provided notice of who was responsible for securing 
the evidence, and advised to submit any information or 
evidence that was relevant to the claim.  The appellant was 
also provided with a Statement of the Case in September 2003, 
as well as a Supplemental Statement of the Case the following 
month, which apprised her of pertinent regulations and VA 
actions in her case.  

In point of fact, the appellant has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review Officer, or before a Veterans 
Law Judge at the RO, or in Washington, D.C.  She has been 
provided with notice of the appropriate laws and regulations, 
and given notice of what evidence she needed to submit, as 
well as what evidence the VA would secure on her behalf.  In 
addition, the appellant was given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA and 
private treatment records and examination reports.  Under the 
facts of this case, "the record has been fully developed" 
with respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the appellant regarding what further 
evidence she could submit to substantiate her claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The appellant has had 
sufficient notice of the type of information needed to 
support her claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.  

Analysis

At the time of the veteran's death, service connection was in 
effect for ankylosing spondylitis of the cervical spine, 
evaluated as 40 percent disabling; ankylosing spondylitis of 
the lumbar spine, evaluated as 40 percent disabling; the 
residuals of left nephrectomy, evaluated as 30 percent 
disabling; and noncompensable residuals of an incisional 
hernia associated with left nephrectomy.  Entitlement to a 
total rating based on individual unemployability was awarded 
by a February 2000 rating decision, with an effective date of 
September 1, 1999.

Pursuant to the provisions of 38 U.S.C.A. § 1318(b) (West 
2002), even though a veteran dies of nonservice-connected 
causes, the VA will pay death benefits to a surviving spouse 
or children in the same manner as if the veteran's death were 
service connected if (1) the veteran's death was not the 
result of his or own willful misconduct and (2) at the time 
of death, the veteran was receiving, or is entitled to 
receive, compensation for service-connected disability that 
was (i) rated by the VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death (ii) 
rated by the VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death; or (iii) rated by the VA 
as totally disabling for a continuous period of not less than 
one year immediately preceding death, if the veteran was a 
former prisoner of war who died after September 30, 1999.  

For the purposes of Dependency and Indemnity Compensation 
benefits, "entitled to receive" means that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by the VA, but was not receiving 
compensation because (1) the VA was paying the compensation 
to the veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C. § 5314 to offset an 
indebtedness of the veteran; (3) the veteran had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C. § 1174(h)(2); (6) the VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continue 
payments based on a total service-connected disability 
rating; (7) the VA was withholding payments under 38 U.S.C. 
§ 5308 but determined that benefits were payable under 
38 U.S.C. § 5309.  

For the purposes of Dependency and Indemnity Compensation 
benefits, "rated by the VA as totally disabling" includes 
total disability ratings based on unemployability (i.e., 
38 C.F.R. § 4.16).  38 C.F.R. § 3.22 (2004).  

Based on a thorough review of the evidence, the Board is of 
the opinion that the appellant is not entitled to Dependency 
and Indemnity Compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318.  Though the veteran's death 
was not, in fact, the result of his own willful misconduct, 
at the time of death, the veteran was not in receipt of 
compensation for a service-connected disability or 
disabilities which had been continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding death, or which had been so rated continuously for 
a period of not less than five years from the date of his 
discharge, or other release from active duty.  

In point of fact, a total disability rating based upon 
individual unemployability was assigned no earlier than 
September 1, 1999, less than three years prior to the 
veteran's death on June [redacted], 2002.  Currently, there exists no 
evidence that the veteran was in receipt of, or entitled to a 
100 percent schedular evaluation or total rating based on 
individual unemployability for a period of 10 years 
immediately preceding his death.  Similarly, the appellant 
has failed to demonstrate that, but for receipt by the 
veteran of military retired or retirement pay, or clear and 
unmistakable error in a rating decision during his lifetime, 
he would have been entitled at the time of his death to 
receive compensation for a service-connected disability which 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of his discharge or release from active duty 
for a period of not less than five years immediately 
preceding death.  

Under such circumstances, the Board finds that the veteran 
was not in receipt of, or entitled to receive, compensation 
for any service-connected disability or disabilities rated 
totally disabling at the time of his death.  Accordingly, 
Dependency and Indemnity Compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318(b) is not warranted.  

ORDER

Entitlement to Dependency and Indemnity Compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318(b) are 
denied.  


REMAND

Pertinent evidence of record is to the effect that the 
veteran died on June [redacted], 2002.  According to the Certificate 
of Death, the immediate cause of the veteran's death was 
carcinoma of the esophagus, due to, or as a consequence of, 
carcinoma of the lung with metastasis and respiratory 
failure, due to, or as a consequence of, colitis with 
gastrointestinal bleeding.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of carcinoma 
of the esophagus or lung, or colitis.  A service separation 
examination conducted in July 1960 was essentially 
unremarkable, and no pertinent diagnoses were noted.  

At the time of VA medical examinations in December 1960 and 
July 1976, the veteran voiced no respiratory or 
gastrointestinal complaints, and no pertinent diagnoses were 
noted.  

At the time of a private medical examination in September 
1996, the veteran denied problems with iritis, 
conjunctivitis, or diarrhea.  According to the veteran, he 
had experienced no recent bladder or bowel changes.  On 
review of pertinent bodily systems, the veteran's cardiac, 
pulmonary, and genitourinary systems were unremarkable.  The 
veteran indicated that he had a history of peptic ulcer 
disease "years ago," with no problems recently.  

Private outpatient treatment records covering the period from 
September 1996 to August 1999 show treatment during that time 
for various medical problems.  In an entry of October 1996, 
it was noted that certain medications which the veteran had 
been taking were being discontinued due to problems with 
rectal bleeding.  

In an entry of January 1997, the veteran complained of the 
presence of bright red blood from his rectum.  Recommended at 
the time was that the veteran undergo a gastrointestinal 
evaluation to rule out the presence of hemorrhoids, polyps, 
etc.  In an entry of June 1997, the veteran denied any 
gastrointestinal problems.  In an entry of August 1997, it 
was noted that the veteran had experienced problems with 
melena as a result of certain medications.  Recommended at 
the time was that the veteran discontinue those medications.  

Outpatient clinical records dated in February and April 1998, 
and in March 1999 are negative for evidence of 
gastrointestinal symptomatology.  

In correspondence of July 1999, a private physician wrote 
that, while the veteran's past history was notable for 
ankylosing spondylitis, he had "no other medical problems."  

Private medical records covering the period from April 2000 
to May 2002 show treatment during that time for lower 
gastrointestinal problems.  In an entry of early April 2000, 
it was noted that the veteran had a three-year history of 
rectal bleeding.  Reportedly, a flexible sigmoidoscopy in the 
distant past had been unremarkable.  

In an entry of late May 2000, it was noted that a recent 
total colonoscopy had yielded evidence of a nonspecific 
inflammatory process involving the veteran's lower descending 
colon which had not changed in appearance following six weeks 
of treatment.  Also noted was the presence of sigmoid 
diverticulosis without diverticulitis.  

In an entry of mid-June 2000, it was noted that the veteran 
had been seen in April, and found to have a nonspecific 
inflammatory process in his left colon.  Presently, the 
veteran was asymptomatic.  

In early March 2002, the veteran underwent upper GI endoscopy 
for abdominal pain.  That examination yielded a clinical 
impression of esophageal tumor; Barrett's esophagus; and 
hiatus hernia.  Pathology results obtained as a result of 
that procedure were consistent with an infiltrating, poorly 
differentiated adenocarcinoma arising from a Barrett's 
esophagus.  Also noted was the presence of squamous mucosa 
and glandular epithelium of the gastric cardia type with 
intestinal metaplasia consistent with Barrett's.  

In an entry of mid-May 2002, it was noted that the veteran 
remained concerned about his rectal symptoms.  Additionally 
noted was that the veteran had undergone a complete 
colonoscopy just two months earlier, which demonstrated a 
chronic inflammatory process in the left colon which had been 
there for a number of years and was benign.  

In mid-June 2002, the veteran was hospitalized at a private 
medical facility for problems with swelling in his left leg.  
Noninvasive venous studies were performed, which were 
positive for the presence of deep vein thrombosis.  Noted at 
the time of admission was that the veteran had recently 
undergone a transhiatal esophagectomy for esophageal cancer 
and wedge resection of the left lung for lung cancer, and had 
developed rectal bleeding thereafter.  It was noted that 
despite medication, the rectal bleeding continued.  
Additionally noted was a history of diverticulosis, 
dehydration, and a failure to thrive.  

During the veteran's hospitalization, he was seen in 
consultation by various consultants.  He was very cachetic, 
as well as dehydrated and malnourished.  The impression at 
the time of admission was of carcinoma of the lung, carcinoma 
of the esophagus, and hypercoagulable state secondary to 
cure.  He also suffered from loose bowel movements at that 
time.  Flexible sigmoidoscopy was performed, but since the 
veteran had bleeding, anticoagulation was not possible.  
Accordingly, a vena cava filter was performed.  The veteran 
underwent gastroenterologic consultation for his bleeding, 
irritable bowel syndrome, and diarrhea.  In the opinion of 
the consultant, the veteran suffered from colitis, ischemic 
versus bacterial, versus inflammatory bowel disease.  

The veteran was administered incentive spirometry treatment, 
and was also seen in consultation by a nephrologist and 
psychiatrist.  Due to the veteran's poor condition and 
failure to thrive, he expired on June [redacted], 2002.  The 
pertinent diagnoses noted at the time of the veteran's death 
were carcinoma of the esophagus; carcinoma of the lung with 
metastasis; respiratory failure; colitis; gastrointestinal 
bleeding; renal insufficiency; thrombophlebitis; dehydration; 
malnutrition; artificial opening of the gastrointestinal 
tract; tobacco use disorder; irritable bowel syndrome; and 
major depression.  

In correspondence of mid-September 2003, a private 
rheumatologist stated that he had treated the veteran for 
ankylosing spondylitis.  Also reported was that the veteran 
had in the past been found to have colitis.  In the opinion 
of the rheumatologist, "some individuals with seronegative 
spondyloarthropathies 'could' have associated colitis related 
to (their) arthritic condition."  However, that physician did 
not indicate that, in his opinion, and in the veteran's 
specific case, ankylosing spondylitis did, in fact, cause or 
contribute substantially or materially to the development of 
colitis.  

Because the veteran's death certificate shows colitis as a 
contributory cause of death, and the above medical statement 
notes a possible relationship between colitis and the 
veteran's service-connected ankylosing spondylitis, the Board 
finds that a medical opinion is necessary to adequately 
decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (An examination or 
opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record contains 
competent evidence that the claimant has a current disability 
and indicates that the disability or symptoms may be 
associated with the claimant's active service, but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.)  

For the reasons noted above, the issue of service connection 
for the cause of death is REMANDED for the following:

1.  The RO should forward the claims file 
and a copy of this remand to a VA 
physician.  The physician is asked to 
provide a medical opinion on whether the 
colitis with gastrointestinal bleeding, 
listed on the veteran's death certificate 
as an underlying cause of death, was as 
likely as not related to his service-
connected ankylosis spondylitis, and if 
so, whether the colitis contributed 
substantially or materially to cause 
death.  The opinions should be based on 
review of the medical evidence in the 
claims file and sound medical principles.  
The physician is also asked to provide 
the rationale for his/her opinion.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


